Citation Nr: 1211001	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for residuals of left leg gunshot wound.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for degenerative joint disease.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1997 to May 1997 and from July 1998 to December 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 rating decisions by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that it has recharacterized the issue regarding a psychiatric disorder to include both posttraumatic stress disorder (PTSD) and non-PTSD psychiatric disabilities.  The RO adjudicated those issues separately, and the Veteran did not separately appeal from the decision denying service connection for PTSD.  But the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran initially filed a claim for PTSD and his medical records document diagnoses of PTSD, depression, and anxiety.  Thus, the Board finds that the issue on appeal includes all diagnosed psychiatric disabilities.  Therefore, the issue on appeal has been recharacterized to reflect a broad interpretation of the Veteran's claim for service connection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to 1) attempt to obtain Social Security Administration (SSA) records, 2) attempt to obtain relevant VA and Vet Center treatment records, 3) attempt to obtain service treatment records (STRs) and service personnel records (SPRs), 4) provide additional notice to the Veteran, 5) obtain adequate VA examinations, and 6) provide an initial VA PTSD examination.

All claims on appeal

First, remand is required to attempt to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  Here, an SSA decision was submitted to VA in March 2008, without the underlying medical records.  In a March 2010 letter to the Veteran, the RO indicated that the records had been requested.  However, the records are not associated with the claims file and no response from SSA is of record.  Accordingly, a remand is required for further attempts to obtain the records.

Second, remand is required to attempt to obtain STRs, to include clinical records from base hospitals.  VA's duty to assist claimants to obtain evidence includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, the RO obtained Department of Defense (DOD) records from the Veteran's active duty period.  Those records include a 1998 entrance examination, pre- and post-deployment health assessments from April 1999, November 1999, March 2003, September 2003, and August 2004, a list of medications, diagnoses, consult reports, and radiology reports.  The documents are not complete, as the RO noted in January 2007 and October 2009 memorandums of unavailability.  In a March 2008 diary note, however, it was noted that the Veteran's representative had stated that the STRs were located with the Department of the Army, Army Review Boards Agency, for review of a possible award of a Purple Heart medal.  There is no evidence that the RO attempted to contact this agency to request copies of the STRs.  Accordingly, this must be done on remand.  

Additionally, the Veteran asserted treatment for his claimed disorders at base hospitals in Tikrit, Iraq, and Bamberg, Germany.  No requests have been made for these records and this must also be completed on remand, pending additional information provided by the Veteran.

Third, remand is required to obtain recent VA medical records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, VA medical records dated from February 2006 through December 2006 and in July 2007 are associated with the claims file.  In a 2008 submission, the Veteran asserted he was treated at VA from 2005 to the present.  Attempts should be made to obtain current VA records.

Psychiatric disorder, to include PTSD

First, remand is required to attempt to obtain verification of the Veteran's alleged stressor.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, the Veteran asserted that in December 2004 he was injured when he was working on a bridge in Iraq and was hit by an ambush.  The Veteran's available SPRs indicate he was a combat engineer and that he was awarded the Global War on Terror Medal.  His DOD medical records indicate a left leg wound that he asserted was due to an injury in Iraq.  In March 2008, the Joint Services Records Research Center (JSRRC) indicated that the Veteran's stressor had been researched and that he was with the 502nd Engineer Company during Operation Iraqi Freedom, that on January 2005, a convoy was hit with IEDs and was damaged, that there were no casualties, and that DOD casualty information did not include the Veteran's name.  But the Veteran did not claim any casualties; rather, he claimed an injury during an attack.  The RO did not conduct any follow-up regarding whether there were any injuries.  Accordingly, remand is required to attempt to determine if there were any related injuries.  

While on remand, additional attempts to obtain all of the Veteran's SPRs must be made.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  In the May 2008 rating decision, the RO states that it requested the SPRs.  Some SPRs are associated with the claims file and there are responses from the NPRC that all DPRIS records were sent, but it appears that the records may be incomplete.  

Second, remand is required to attempt to obtain Vet Center records.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  In a December 2007 letter, a Vet Center examiner noted that the Veteran began seeking treatment in May 2006.  No Vet Center records, however, are associated with the claims file.  Accordingly, remand is required to attempt to obtain these records.  

Third, remand is required regarding the non-PTSD claims to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service event, injury, or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  "[W]here an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  Here, the Veteran has asserted that psychiatric symptoms began during service.  DOD records show diagnoses of dysthmic disorder in 2005.  Additionally, he was discharged in December 2005 and VA medical records beginning in February 2006 provide diagnoses of anxiety, major depressive disorder, and PTSD.  A May 2006 VA psychiatric examiner deferred a diagnosis and opinion until STRs could be reviewed.  But medical documentation of psychiatric symptoms during service is not required.  An opinion may be provided based on the Veteran's lay statements of symptoms during service, particularly where, psychiatric disorders were diagnosed within months of service discharge.  Additionally, STRs may be obtained on remand.  Accordingly, an additional examination for non-PTSD psychiatric disorders is warranted.

Fourth, remand is required regarding the PTSD portion of the claim, for notice of recently-issued regulations regarding PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor Determinations").  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  Accordingly, remand is required to provide notice to the Veteran of these new PTSD regulations. 

Fifth, remand is required regarding the PTSD portion of the claim, for an examination.  VA's duty to assist claimants includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding the PTSD portion of his psychiatric disorder claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is a current diagnosis of PTSD.  Additionally, the Veteran asserts that he served two tours of duty in Iraq in combat settings, from March 2003 to September 2003 and again from September 2004 to September 2005.  The Veteran's DD-214s indicate his military occupational specialties (MOS) included combat engineer and bridge crewmember.  He is in receipt of a Global War on Terrorism Service Medal.  The Veteran's second DD-214 indicates over 5 years of foreign service.  Additionally, pre- and post-deployment health assessments indicate that he was Kuwait and Iraq in support of Operation Iraqi Freedom from March 14, 2003 to October 1, 2003 and in Kuwait sometime in 2004.  Medical records demonstrate that PTSD was diagnosed as early as February 2006, 2 months after service discharge.  A Vet Center examiner provided an opinion that related the Veteran's PTSD to service, but is insufficient upon which to grant service connection.  Accordingly, an examination is required.  

Additionally, the examination must address the etiology of PTSD under recently issued regulations.  The regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Lay evidence may now establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.

In a September 2003 post-deployment assessment, the Veteran reported he saw a civilian killed and felt in danger of being killed while stationed in Kuwait and Iraq from March 2003 to October 2003.  Additionally, a Vet Center social worker has linked the Veteran's PTSD to his reported stressors and to lay evidence that may be related to a fear of hostile military activity.  Accordingly, remand for a VA examination and for an etiological opinion based on lay statements is required.

Bilateral knee disorder

Remand is required regarding the claim for a bilateral knee disorder for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A May 2005 DOD record noted an x-ray of the left knee was normal.  A June 2005 DOD record diagnosed mild bilateral knee osteoarthritis.  An August 2005 DOD record indicated that a whole body scan showed mild stress changes of the bilateral knees.  A May 2006 VA joints examination was provided.  The examiner diagnosed bilateral infrapatellar bursitis, but noted that knee x-rays were normal.  The examiner did not provide an etiological opinion, did not address the DOD records that indicate arthritis and stress changes, and did not state whether the bursitis could be related to the in-service findings of osteoarthritis and stress changes.  Accordingly, remand is required for examination and clarification.

Residuals of a left leg gunshot wound

Remand is required for residuals of left leg gunshot wound for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl, 21 Vet. App. at 123-24.  The Veteran asserts that while on his second tour of duty in Iraq, he suffered a bullet injury of the left leg which became infected, so he was transferred to Landstuhl, Germany for treatment.  In 2005 DOD medical records from Landstuhl, Germany, the examiners noted a left leg wound infection and soft tissue injury, without evidence of fracture of the tibia and fibula.  Other 2005 records noted a non-healing ulcer of the left shin that developed after hitting his leg on a bridge while in Iraq.  A May 2006 VA examiner noted a scar of the anterior aspect of the left leg with mild loss of tissue.  Although an examination was provided, no etiological opinion was given and the examiner did not address these in-service findings.  A December 2006 VA record noted that an x-ray of the left shin was normal.  Accordingly, on remand, another examination must be provided which addresses these relevant documents.

Back disorder

Remand is required regarding the claim for service connection for a thoracolumbar spine disorder to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl, 21 Vet. App. at 123-24.  Where the Veteran has provided lay testimony of an in-service event, injury, or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton, 21 Vet. App. at 39-40.  In a September 2003 DOD post-deployment health assessment, the Veteran reported back pain.  In a December 2003 DOD record, a normal x-ray of the thoracic spine was noted to be normal.  An August 2006 VA examination was provided.  The examiner diagnosed thoracic and lumbar strain - myositis, but noted that x-rays were normal.  The examiner did not provide an etiological opinion or address the in-service findings of complaints of back pain.  Accordingly, remand is required for an examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the Veteran of the newly-enacted PTSD regulations.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor Determinations").  Request clarification from the Veteran regarding the dates of his inpatient treatment at the base hospitals in Tikrit, Iraq, and Bamberg, Germany.  Request that he provide information regarding any in-service fear of hostile military or terrorist activity, where he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, to himself or others.

Second, request that the Veteran provide the proper authorization for release of his Vet Center records, and then obtain all the records of treatment or examination.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the SSA and obtain copies of all medical records used to in the agency's decision granting the Veteran's claim for disability benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  Attempt to obtain the Veteran's SPRs and his STRs from 1998 to 2005.  Document for the record which government records repositories were contacted.  Associate with the claims file all requests and responses.  The AMC must attempt to obtain the Veteran's STRs from the Army Review Boards Agency.  If any additional information is provided, attempt to obtain clinical records from the hospitals in Tikrit, Iraq and Bamberg, Germany.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  Inform the Veteran that he can also provide alternative forms of evidence.  

4.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including all records dated after December 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the bilateral knee disorder, the back disorder, arthritis, and the residuals of a gunshot wound to the left leg.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Regarding the bilateral knee disorder, the examiner must determine whether there is currently diagnosed right or left knee arthritis, to include providing the proper testing to make such a determination.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed knee disorder, to include bilateral bursitis, was caused by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service knee injury.  The examiner must address the DOD records that diagnosed mild bilateral knee osteoarthritis and mild stress changes of the bilateral knees, the DOD record that noted a normal left knee, and the May 2006 VA joints examination that diagnosed bilateral infrapatellar bursitis, but noted that knee x-rays were normal.  

Regarding the back disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disorder was caused by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service back injury.  The examiner must address the September 2003 DOD post-deployment health assessment, in which the Veteran reported back pain, the December 2003 DOD record noting a normal thoracic spine, and the August 2006 VA examination that diagnosed thoracic and lumbar strain - myositis.  

Regarding the claim of service connection for arthritis, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed arthritis was caused by the Veteran's military service.  The examiner must specifically address the Veteran's assertions as it pertains to this issue.

Regarding the residuals of the gunshot wound to the left leg, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the any left leg disorder was caused by the Veteran's military service.  The examiner must address the Veteran's assertions of an in-service left leg injury.  The examiner must also address 2005 DOD records from Landstuhl, Germany, that noted a left leg wound infection and soft tissue injury, without evidence of fracture of the tibia and fibula, and the May 2006 VA examination that noted a scar of the anterior aspect of the left leg with mild loss of tissue.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder, to include anxiety disorder, depression, and PTSD.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, including anxiety disorder, mood disorder, and depression, is related to active service.  The examiner must address the DOD records that noted a diagnosis of dysthmic disorder in 2005, and private medical records that diagnosed mood disorder and depression in May 2006 and August 2006, approximately 6 to 9 months after service discharge.  The examiner must also address the Veteran's lay statements regarding psychiatric symptoms during service, as well as after service.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the examiner must address the diagnoses contained in the December 2007 Vet Center letter, private records dated in April and May 2006, and VA medical records dated beginning in February 2006.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD is related to the stressor or stressors 1) established as having occurred during active service or 2) claimed by the Veteran, to include fearing for his life while stationed in Kuwait and Iraq.  Additionally, the examiner should elicit from the Veteran a full history of any instance where he feared hostile military or terrorist activity.  The examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding any fear of hostile or terrorist activity. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


